Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Provident Financial Holdings, Inc.(the “Corporation”) for the period ended December 31, 2010 (the “Report”), I, Craig G. Blunden, Chairman, hereby certify in my capacity as President and Chief Executive Officer of the Corporation pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation as of the dates and for the periods presented in the financial statements included in such Report. Date: February 9, 2011 /s/ Craig G. Blunden Craig G. Blunden Chairman, President and Chief Executive Officer
